Citation Nr: 0934800	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.

In July 2008, the Board remanded this matter to the RO via 
the AMC for due process considerations and to attempt to 
obtain treatment records cited by the Veteran that were not 
included in the claims file.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A valid diagnosis of PTSD based upon verified or corroborated 
stressors is not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  

Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes 
records from VA, St. Paul Hospital, Hendrick Health System, 
Family Practice Associates, Dyess Medical Division, and Drs. 
"M." and "R.", and stressor statements from the Veteran 
and her husband.  The Veteran was diagnosed with PTSD from 
military sexual trauma following a VA outpatient diagnostic 
interview in January 2005, completing the first requirement 
for service connection and providing some evidence for this 
claim.

The evidence, including the medals and commendations awarded 
to the Veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The Veteran has submitted statements 
containing information regarding incidents she allegedly 
participated in or witnessed in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, she has not provided specific 
information regarding any of her claimed stressors.

The Veteran cited being assigned to care for a young sailor 
who had been "literally cut in half" in a shipboard 
accident while stationed at the naval hospital in Chelsea, 
Massachusetts, as one of her earliest duty assignments in the 
Intensive Care Unit.  She described having to listen to his 
constant cries of pain as she tended to his wounds, to which 
he eventually succumbed.  

Unfortunately, this event is not capable of verification by 
JSRRC or the VA in general.  The Veteran did not provide any 
specific names, dates or information with which the 
occurrence of the event can be verified.  The RO requested 
additional details regarding these stressors several times in 
order to attempt verification.  However, no information was 
obtained to verify this claimed stressor.

This Veteran's PTSD claim is also based on in-service 
personal assault.  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.  The 
Board must also address all issues that are reasonably raised 
by the appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

Regarding personal assault, the Veteran cites being sexually 
harassed and assaulted in the form of being groped frequently 
by the male officers and some of the male patients while 
stationed at Roosevelt Roads in Puerto Rico.  She cited being 
invited to a party aboard visiting NATO country naval vessels 
and being treated as "a sex toy".  She cited having 
numerous urinary tract infections and abnormal pap smears 
during this time.  The Veteran cited being raped by a warrant 
officer named "[redacted]" in the Bachelor Officer Quarters 
aboard the base, in the 1970s.  She cited sexual harassment 
at the naval hospital in Memphis.  She cited being involved 
in a very physically abusive relationship with a Petty 
Officer named [redacted].  Further, she cited continued 
sexual harassment at her duty station in 29 Palms, 
California, including having her charge nurse position taken 
away by her male superior after refusing his advances.  She 
cited being treated as a second-class citizen rather than an 
officer while stationed again in Memphis.  

The Veteran cited that she experienced the worst sexual 
harassment under the authority of a female assistant director 
of nursing at the naval hospital in Jacksonville, Florida.

The Veteran did not report the behavior of any of the 
offending individuals to law enforcement authorities, and she 
did not seek medical or mental health attention after any of 
these alleged incidents, including the physical assaults.  
Additionally, the STRs contain no psychiatric complaints or 
treatment that might lend evidentiary support to the 
Veteran's claimed stressors.  The service records do not 
indicate any requests for a transfer to another military duty 
assignment.

Evidence reflecting behavior changes in the Veteran may also 
corroborate an alleged stressor.  There is, however, no 
indication in the service personnel records that the 
Veteran's behavior changed adversely in response to her 
claimed stressors.  There are no indications in the service 
records of any behavioral changes in response to the claimed 
stressors.

Although the Veteran has received a confirmed diagnosis of 
PTSD, there has been no corroborating evidence supporting the 
Veteran's allegations.  Additionally, although the Veteran 
alleges a personal assault related stressor, her service 
records, DD Form 214 and other submitted evidence do not 
reflect any behavioral changes that might corroborate the 
alleged incidents.  In sum, the Veteran has provided 
insufficient evidence for corroboration of any of the claimed 
in-service stressors.  

The Veteran cited VA mental health treatment in Jacksonville 
from 1990 to 1995, shortly after her separation from service, 
as well as in McAllen, Texas from 1995 to 1999.  Pursuant to 
the Board's July 2008 remand, attempts were made to obtain 
these records.  However, no mental health treatment records 
were found at either location from this time period.  In this 
regard, the Board must note that in light of the number of 
stressors cited by the Veteran, the Board finds it provides 
highly probative evidence against this claim that none of the 
stressors can be confirmed by any objective source and that 
alleged treatment for this condition immediately following 
service can not be found.  Further, the service medical 
records are highly comprehensive, and make no direct or 
indirect reference to problems cited by the Veteran. 

The claim is therefore denied on several grounds.  Most 
importantly, despite the medical evidence explained above, 
the Veteran lacks a confirmed PTSD diagnosis based upon 
verified stressors.  Additionally, the in-service stressors 
described by the Veteran are not capable of verification, and 
there is insufficient evidence to demonstrate that the 
Veteran suffered a personal assault in service that caused 
PTSD.  In essence, the record does not confirm the Veteran's 
stressors as cited and the Board can think of no basis on 
which it could confirm such stressors as described by the 
Veteran. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD.  In denying 
her claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004, February 2005, and May 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As service connection for PTSD requires a valid diagnosis 
based upon verified or corroborated stressors, a VA 
examination is not required in this case, because none of the 
stressors cited by the Veteran has been verified or 
corroborated, another VA examination will not provide a basis 
to grant this claim. 

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


